Citation Nr: 1011472	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  09-02 788	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to educational assistance benefits under Chapter 
30, Title 38, United States Code, beyond October 31, 2008.




ATTORNEY FOR THE BOARD

J. Connolly, Counsel









INTRODUCTION

The Veteran served on active duty from October 1994 to 
October 1998.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2008 determination issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Decatur, Georgia.  

The case was certified to the Board from the Atlanta, Georgia 
RO.


FINDINGS OF FACT

1.  Ten years from the date of the Veteran's separation from 
active service was October 2008; therefore, the Veteran's 
basic delimiting period for receiving Chapter 30 educational 
benefits has expired.

2.  The record establishes that the Veteran was prevented 
from initiating a chosen program of education within the 
otherwise applicable eligibility period because of the 
disabling effects of alcoholism for 7 years, 4 months, and 24 
days, during his eligibility period.


CONCLUSION OF LAW

An extension of the October 31, 2008 delimiting date for 
Chapter 30, Title 38, United States Code, educational 
assistance benefits by 7 years, 4 months, and 24 days, is 
warranted.  38 U.S.C.A. § 3031 (West 2002 & Supp. 2009); 38 
C.F.R. § 21.7050, 21.7051 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The 
Veteran's claim is being granted.  As such, any deficiencies 
with regard to VCAA are harmless and nonprejudicial.

The Veteran served on active duty from October 31, 1994 to 
October 30, 1998.  In September 2007, he submitted an 
application for VA educational assistance benefits.  He was 
awarded entitlement to educational assistance benefits under 
Chapter 30.  

VA law and regulations provide a 10-year period of 
eligibility during which an individual may be entitled to 
educational assistance benefits; that period begins on the 
date of the Veteran's last discharge from active duty.  38 
U.S.C.A. § 3031(a); 38 C.F.R. § 21.7050.  Thus, the Veteran's 
10-year period of eligibility ended as of October 31, 2008, 
which was 10 years after he was discharged from service.  
38 U.S.C.A. § 3031(d).  As such, the Veteran's delimiting 
date for use of Chapter 30 benefits has expired.

VA law and regulations provide that an extended period of 
eligibility may be granted when it is determined that a 
veteran was prevented from initiating or completing the 
chosen program of education within the otherwise applicable 
eligibility period because of a physical or mental disability 
that did not result from a veteran's willful misconduct.  It 
must be clearly established by medical evidence that such a 
program of education was medically infeasible.  38 C.F.R. § 
21.7051(a) (2). 

VA must receive a claim for an extended period of 
eligibility, by the later of the following dates: (1) one 
year from the date on which a veteran's original period of 
eligibility ended; or (2) one year from the date on which a 
veteran's physical or mental disability no longer prevented 
him or her from beginning or resuming a 




chosen program of education.  38 C.F.R. § 21.1033(c).  The 
request for an extension was timely received.  

The Veteran claims that he was disabled due to alcoholism 
until March 2006.  He maintains that alcoholism and its 
effects prevented him from using educational assistance 
benefits.  The RO denied the claim of the basis that 
alcoholism comes within the definition of "veteran's willful 
misconduct."  

Direct service connection may be granted only when a 
disability was incurred or aggravated in line of duty, and 
not the result of a veteran's own willful misconduct; or, for 
claims filed after October 31, 1990, not the result of abuse 
of alcohol or drugs.  38 C.F.R. § 3.301(a).  An injury or 
disease incurred during active military, naval, or air 
service shall not be deemed to have been incurred in line of 
duty if such injury or disease was a result of the abuse of 
alcohol or drugs by the person on whose service benefits are 
claimed.  For the purpose of this paragraph, alcohol abuse 
means the use of alcoholic beverages over time, or such 
excessive use at any one time, sufficient to cause disability 
to or death of the user; drug abuse means the use of illegal 
drugs (including prescription drugs that are illegally or 
illicitly obtained), the intentional use of prescription or 
non-prescription drugs for a purpose other than the medically 
intended use, or the use of substances other than alcohol to 
enjoy their intoxicating effects.  38 C.F.R. § 3.301(d); see 
also 38 U.S.C.A. § 105; 38 C.F.R. § 3.1(m).

VA's General Counsel has confirmed that direct service 
connection for a disability that is a result of a claimant's 
own abuse of alcohol or drugs is precluded for purposes of 
all VA benefits for claims filed after October 31, 1990.  See 
VAOPGCPREC 7-99 (1999), published at 64 Fed. Reg. 52,375 
(June 9, 1999); VAOPGCPREC 2-98 (1998), published at 63 Fed. 
Reg. 31,263 (February 10, 1998).





However, the regulations governing extensions of delimiting 
dates for Chapter 30 benefits are not identical in their 
substance regarding alcohol abuse as to those governing 
direct service connection.

38 C.F.R. § 21.7051(a)(2) provides that "VA will not 
consider the disabling effects of chronic alcoholism to be 
the result of willful misconduct."  This regulation refers 
to 38 C.F.R. § 21.7020(b)(38) which provides that the term 
disabling effects of chronic alcoholism means the alcohol-
induced physical or mental disorders or both, such as 
habitual intoxication, withdrawal, delirium, amnesia, 
dementia, and other like manifestations of chronic alcoholism 
which, in the particular case have been medically diagnosed 
as manifestations of alcohol dependency or chronic alcohol 
abuse and are determine to have prevented commencement or 
completion of the affected individual's chosen program of 
education.

Thus, an extension may be granted if the competent evidence 
shows that he had disabling effects of chronic alcoholism 
which prevented commencement or completion of his chosen 
program of education.  In support of his claim, his 
physician, Joseph Hadeed, M.D., indicated that the Veteran's 
chronic alcoholism with obsessive compulsive disorder and 
depression prevented the Veteran from engaging in educational 
pursuits for 10 years, until March 24, 2006.  The Board 
accepts that these psychiatric impairments were the disabling 
effects of alcoholism, as indicated by the physician.  Thus, 
the Veteran was prevented from pursuing a program of 
education from March 24, 1996 to March 24, 2006.  

During that time period, March 24, 1996 to March 24, 2006, 
the Veteran was eligible for educational benefits from 
October 31, 1998 to March 24, 2006.  Thus, specifically, the 
Veteran's alcoholism and its disabling effects prevented the 
Veteran from pursuing a program of education for 7 years, 4 
months, and 24 days.  

In this case, the record establishes that during the period 
of eligibility, the Veteran was prevented from 
initiating/completing a chosen program of education for 
7 years, 4 months, and 24 days.  Accordingly, an extension of 
the October 31, 2008 delimiting date for Chapter 30, Title 
38, United States Code, educational assistance benefits is 
warranted.  


ORDER

Entitlement to educational assistance benefits under Chapter 
30, Title 38, United States Code, of 7 years, 4 months, and 
24 days, beyond October 31, 2008, is granted.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


